                                                                Ju~ Tri()\
       Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 1 of 22

                                                 ~e.9ues+ed
                IN THE UNITED sTATEs DISTRICT coURT   p I ease ! l
               FOR THE NORTHERN DISTRICT OF GEORGIA
                      - - -- - - - DIVISION                                F\LED \N CLERK'S OFF\CE
                                                                                u.s.o.C. -Atlanta _, :,-a
                                                                                                               ,   ,



 (Print your full name)
                                                                           ·rt.:-,.,.c-~i·.,   MAR 15 202,   ._. . .
                                                                                                              . ·. ,~
                                                                     1r :.:- ,- .__
                                                                                . --
                Plaintiff pro se,                   CIVIL ACTION FILE (;►.MES .
                                                                               B'

      V.
                                                         1 :21-CV-1247
                                                       (to be assigned by Clerk)




(Print full name of each defendant; an
employer is usually the defendant)
                Defendant( s).


     PRO SE EMPLOYMENT DISCRIMINATION COMPLAINT FORM

                              Claims and Jurisdiction

1.     This employment discrimination lawsuit is brought under (check only those
       that apply):

           ✓       Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et
                   seq .. for employment discrimination on the basis of race, color,
                   religion, sex, or national origin, or retaliation for exercising rights
                   under this statute.

                          NOTE: To sue under Title VII, you generally must have
                          received a notice of right-to-sue letter from the Equal
                          Employment Opportunity Commission ("EEOC").

                                      Page 1 of 9
     Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 2 of 22


                  Age Discrimination in Employment Act of 1967, 29 U.S.C. §§
                  621 et seq., for employment discrimination against persons age 40
                  and over, or retaliation for exercising rights under this statute.

                         NOTE: To sue under the Age Discrimination in
                         Employment Act, you generally must first file a charge of
                         discrimination with the EEOC.


                  Americans With Disabilities Act of 1990, 42 U.S.C. §§ 12101 et
                  seq .. for employment discrimination on the basis of disability, or
                  retaliation for exercising rights under this statute.

                         NOTE: To sue under the Americans With Disabilities Act,
                         you generally must have received a notice of right-to-sue
                         letter from the EEOC.


       ✓          Other (describe)       Tn ·±b'LS c.,_q.se,,I So.,e;ttq N' - G-V"'oS.S
                   has     nA±      Qomt"-1 '.   tied -++i,e Alle3ed ur,flro.Pe,ssr~q{ \Sn,
                  ::+nw~cd no one..              \(\ -\-\. Q. t>epQ r+mev,-\- o.-t- u AS .

                   ~o "', ho.ve.. .:f.. 6hDAn Mj rn is ca,du ~t' t:s-s ues
                    aJ- UPS, -fowardan:z superv1sovs 1t!Jr IJ11favz
                   o-ffichUs ;--tYJj dischac§t P.co cess 1~,as subs-fonfia II j_
                   a,nd._ ~ ro Q,e.d.,v: re. l \ ~ o..._i   n    ~-h ve U.nfbt: r Di's mi SS'a I
                                                                1,
                    CamDOrUI b'LS b r ~ o-P                     Con,-iro.c:t" v->1+h ,-e~s-fers Llx;,Q/
                   "tht; f\Q{er ~~ ~'SlldT CA-use' /5~f:/_                                       ·-,"2'l .
2.   This Court has subject matter jurisdiction over this case under the above-listed
     statutes and under 28 U.S.C. §§ 1331 and 1343.




                                        Page 2 of 9
     Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 3 of 22



                                      Parties

3.   Plaintiff.   Print your full name and mailing address below:

     Name

     Address



4.   Defendant( s).       Print below the name and address of each defendant listed
                          on page 1 of this fonn:

     Name
     Address



     Name
     Address
                      A+{ar,f-a.- I {Jreo~ 1·~ 30 3 /5

     Name
     Address



                               Location and Time

5.   If the alleged discriminatory conduct occurred at a location different from the
     address provided for defendant(s), state where that discrimination occurred:




                                    Page 3 of 9
     Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 4 of 22



6.   When did the alleged discrimination occur? (State date or time period)
                                                   /4,q-/Jec.uA-N
       fiorn Jp;;g> tirmf/ ,Yorf-- ~/Q-dtmD-~O:QI




                          Administrative Procedures

7.   Did you file a charge of discriminati01y 1gainst defendant(s) with the EEOC or
     any other federal agency?        _V  ~ Yes
                                              ~            _ _ No

           If you checked "Yes," attach a copy of the charge to this complaint.


8.   Have you received a Notice of Right-to-Sue letter from the EEOC?

     _L_Yes             - - No
           If you checked "Yes," attach a copy of that letter to this complaint and
           state the date on which you received that letter :



9.   If you are suing for age discrimination, check one of the follow ing:

        ✓        60 days or more have elapsed since I filed my charge of age
                 discrimination with the EEOC

                 Less than 60 days have passed since I filed my charge of age
                 discrimination with the EEOC




                                   Page 4 of 9
      Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 5 of 22



10.   If you were employed by an agency of the State of Georgia or unsuccessfully
      sought employment with a State agency, did you file a complaint against
      defendant(s) with the Georgia Commission on Equal Opportunity?

      - - Yes               /40             _ _ Not applicable, because I was
                                            not an employee of, or applicant with,
                                            a State agency.

            If you checked "Yes," attach a copy of the complaint you filed with the
            Georgia Commission on Equal Opportunity and describe below what
            happened with it (i.e., the complaint was dismissed, there was a hearing
            before a special master, or there was an appeal to Superior Court):




11.   If you were employed by a Federal agency or unsuccessfully sought
      employment with a Federal agency, did you complete the administrative
      process established by that agency for persons alleging denial of equal
      employment opportunity?

      - - Yes              ✓No               _ _ Not applicable, because I was
                                             not an employee of, or applicant with,
                                             a Federal agency.

            If you checked "Yes," describe below what happened m that
            administrative process:




                                    Page 5 of 9
      Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 6 of 22



                                       Nature of the Case

12.   The conduct complained about in this lawsuit involves (check only those that
      apply):

                          failure to hire me
                          failure to promote me
              ,,,,.--     demotion
      -✓
       --                 reduction in my wages
          ?               working under terms and conditions of employment that differed
                          from similarly situated employees
      ___£,.              harassment
      ~                 - retaliation
      ~                   termination of my employment
                          failure to accommodate my disability
                          other (please specify) .fi;,i/d .Jvg ive; htf., Ou,e,f'nuss
                          tp/+f!   handhpg a/I llhe/ Orfv<t,nczs ,:;£WM -1-hre~-/o b~
                        Jng~        b:J J{;jervl~ urry rc,y ht ~         MAvl~ ~~~t:tfrdn
13.   I believe that I was discriminated against because of (check only those that
      apply):

                         my race or color, which is      fiJa_e/L
                                                           M-1@!1 J/-m•ev(cct/J
                         my religion, which is
                         my sex (gender), whic_h_i_s_ _ _ _m-al_e_ _ _ _y_ ,_fi_e_m_a_le
                         my national origin, which is _ _ _ _ _ _ _ _ _ _ __
                         my age (my date of birth is 7       »  'l<i         )
                         my disability or perceived disability, which is:
                           CAt1r r eeA/1 fl/tdit!<li t;-.m h ,,- /} isahi1/fj aJ-11{(~ fin<ll ~
                         my opposition to a practice of my employer that I believe violated
                         the federal anti-discrimination laws or my participation in an
                         EEOC investigation

                         other (please specify)   ~ !iJ,4,d -/i:&!/fJt,J         lk¢<;6J1
                          poh'e!f tMcl f?roedtztres wheM ~iv!:J-1& .
                                           Page 6 of 9
           Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 7 of 22



   14.    Write below, as clearly as possible, the essential facts of your claim(s).
          Describe specifically the conduct that you believe was discriminatory or
          retaliatory and how each defendant was involved. Include any facts which
          show that the actions you are complaining about were discriminatory or
,.."w,.   retaliatory. Take time to organize your statements; you may use numbered
P~ u      paragraphs if you find that helpful. Do not make legal arguments or cite cases
          or statutes.
  ::c.     IAiOS  Vlincd h3     ues    in NaJL-of'        2:o1£~    m os± fe<' ea:f:
    po.sdiao Ldag Un \oad Tender-:II. • l arr1 a p €Y"S<'.:)n
     w11-h a d\sctb~U+:J, On Aujusl- IJ,                          aoao
                                                               Supervt>o-r
    La l'(..{f¾I or= c.9a ve, 01e o. \}Jo..,--,{, Clj (d±ec_--fu.. Q. <1 11 1n3
    Io S \e,\<'... on ~u st I1, 202<:2 • C)n, Augkst 1-<viJ(Jit,O
          'l      ·            ·      -'       =:[_      l'e.-+ La_rr -- lo r (YJ o~
    -th~+               ti                               ' n, ear-d an 4-hQ+ H-s
                                                              Ta lov- 6aid u)e,

                                                                                         +
  +o                                                                                 y
                 ·                  'me .                          ~   w;l            W



    t~tf   ~
    1>ffi ., J:1
                :;t~ro;a:::1en#l:~::;!:~f
                     Ba Id, ~wz
                                         ;¥ :1
                                   !I 2 8e<an; old JjtJ ww, ti vio± sp@ Jc. 1-o Y1<.L
    l il~ th'rs ::C..oacd,         +m      l-eau,'?!J I le£+ /-i ,R and wen+-
    0\.l eJ< fv 5eCllr-J        fo e.t              . d Y'Ol() naf u t
      Q~DV\ on        bUJ r-    e. and (5 v-e_5;J) -e      I n <>t1 m iH,e;y- w. q s a+- m.J-, -
   (Attac'h no more than five additional s eets it'necessary; type or wnte le~pbly only on
   one side of a page.) Q,o-n+, (lue., C5VJ    €wipl~--ee- {) ,5ar--1wi~na+iavt (}-J1.-p(c;cef,

                                           Page 7 of 9
       Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 8 of 22



15.   Plaintiff                 still works for defendant( s)
                                no longer works for defendant( s) or was not hired


16.   If this is a disability-related claim, did defendant( s) deny a request for
      reasonable accommodation?        _ _ Yes               V  No


            If you checked "Yes," please explain: _ _ __ __ _ _ _ __ _




17.   If your case goes to trial, it will be hear9 by a judge unless you elect a jury
      trial. Do you request a jury trial?      _
                                               ✓_'-'v
                                                  _Yes _ _ No


                                Request for Relief

As relief from the allegations of discrimination and/or retaliation stated above,
plaintiff prays that the Court grant the following relief ( check any that apply):

        ✓                                  tor- ~hi,lafr on, 0[.st'nm,cicrbon,
                   Defendant(s) be directed to
                   men t-al emoef(onq I Gisfress Loss WCljeSJ Pum+iv~
                                                                 I
                                                                          D ,Antq_ Q.f>J,(?


                   Money damages (list amounts) l mil/2on dollars u aJ
                                                            •    I

                                                                                  u
                    56O,D0D
                       J
                            Teamefers Lo<20/ 7;/ g
        ✓         Costs and fees involved in litigating this case


        ✓          Such other relief as my be appropriate




                                    Page 8 of 9
       Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 9 of 22



           PLEASE READ BEFORE SIGNING THIS COMPLAINT

Before you sign this Complaint and file it with the Clerk, please review Rule 11 of
the Federal Rules of Civil Procedure for a full description of your obligation of good
faith in filing this Complaint and any motion or pleading in this Court, as well as the
sanctions that may be imposed by the Court when a litigant (whether plaintiff or
defendant) violates the provisions ofRule 11. These sanctions may include an order
directing you to pay part or all of the reasonable attorney's fees and other expenses
incurred by the defendant(s). Finally, if the defendant(s) is the prevailing party in this
lawsuit, costs (other than attorney's fees) may be imposed upon you under Federal
Rule of Civil Procedure 54(d)(l).


             Signed, this _ _ _ day of _ _ _ _ _ _ _ _ _ _, 20_ _ __




                                            1gnature of plaintiff pro se)

                                                              G,..v-e,ss
                                         (Printed name of plaintiff pro se)


                                         ( street address)

                                           /JJabu-bn, (}-4--           3012(.,
                                         (City, State, and zip code)

                                           e~mJ of()..2.I03ma. j , .        Cf;Jn,
                                         ( email address)

                                            l/10 623-'33:)l./




                                       Page 9 of 9
  Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 10 of 22




        Employment Discrimination
               Complaint


Marvin red asked do you need a timecard I say, Yes

  So Marvin Redd of security at Ups made me one less
            than 5 minutes.


  Then asked, if I knew how to check my time I said, at one point I
  did but with all this harassment it has slip my mind.
  So I returned to my work area but, was greeted by employees

  and union steward saying here is a timecard all of a sudden then

  I let them know that I have a timecards now I just got one less

  than five minutes from security.


 I returned to my work area and began working Marvin comes up to

 me and says Don Miller want you back in H.R Marvin say I think

 they are trying to fire you Marvin says this makes no sense.


 When returning to H.R Mike Welch tells me back in twenty

 nineteen you signed a Harassment paper I said, Yes do you have

 that paper Mike welsh quickly response saying NO! Then reads me
 Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 11 of 22




a harassment paper. I ask why am I being read a harassment

paper I haven't harassed anyone. Mike welsh says yeah Larry said,

something happened yesterday I said nothing happed yesterday.


Mike Welch said ok! What they're going to do to you is take you

out of service for 5-10 days. However, this was followed by

another Warning Letter and a Discharge letter on August 14, 2020.


  On August 18,2020 after speaking to Matt Higdon President of

  teamsters local728.lnreguards to properly filing out a grievance

  so Matt Higdon instructed me on what to put on the grievance

  saying put things like this is unjust, and that I need to be

  reinstated immediately but, at this point because of how I was

  treated I was feeling like I've been bullied by my H.R

  Department Don Miller and supervisor Larry Taylor. Also feeling

  like the union isn't fighting for me in enforcing the Agreement

  between UPS and Teamsters728.


However, they began to carry the same disposition towards me as

the company UPS.I totally didn't see any of these things coming at

all. I didn't understand why, I was being singled out from other

employees for complaining about not having a timecard and
 Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 12 of 22



because of my age 42. Younger workers were treated better than

older employees. I've stayed Humble the whole time in the

company's actions. I never disrespected anyone at UPS or

Teamsters local 728, Ive just been treated unfair. Then I began to

get a call from Matt Higdon and Mikel McKenzie talking very

manipulative to me saying that the company has worked

something out with the Union and that I need to go back to work

when asked about pay I was told that I was worried About the

wrong things and go back to work like we said, just talking to me

very disrespectful. However I didn't feel comfortable doing so

because I felt like my rights were being violated. Also because of

prior harassment, sexual harassment,Retailation, and

Discrimination by supervisors and Don Miller, for just being a

female and because of how I look. I was constructively

Discharged I also contacted EEOC in 2019-2020 about sexual

harassment and discrimination. UPS has failed to state a reason

for my termination. Don Miller was discriminatory towards me

because I complained about not having timecard for weeks. But

other employees had their timecard though. Being singled out all
 Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 13 of 22



the time is unfair. UPS has breached their duty of care. Don Miller

acted incompetent towards me as an employee and he didn't care

if I had a timecard or not, which is unfair followed by a Discharge.

Don Miller and H.R is supposed to enforce policies and procedures

but they disregarded all procedures when it came to disciplining

me. However,UPS and Teamsters local728 has breached the

contract between each other. UPS failed to use the JUST CAUSE

EFFECT" when disciplining me in the teamsters contract it says

employer must use the Just Cause Effect when disciplining an

employee or discharging. There have been many days I've walked

out of work crying about being sexually harassed /harassed and no

one has done anything. I've told P.E workers, H.R Managers, and

Employee Services Managers. I even went as far as writing a

complaint to Human Resources and employee services but UPS

never responded, inreguards to the wrongful discharge. I was

blocked from unemployment for Seven months.Ive been stripped

from my healthcare benefits to the point that I owe 15,000 in


medical bills and I have no idea of how I will pay that. On the day I

was discharged Don Miller or Larry Taylor never spoke to me
 Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 14 of 22




about any mis conduct problems or any issues they had with me it

went like we taken you Out Of Service and somebody will call you

and tell you when to return. Followed by Larry Taylor giving me a

Discharge paper. There was never a discussion about me

becoming discharged. I thought that a termination for cause is

when an employer and Union local728 has sufficient reason to let

an employee go. But in my situation Ups had insufficient evidence

for discharging me. Also because of all this unjust my life isn't the

same can't sleep, Mental distress feeling depressed, can't focus

at times, loss wages etc. Larry Taylor has been changing my

Employee records. Altering my timecard records. Suspending me

without pay Larry Taylor was retaliatory towards me by not

providing me with a proper timecard. Taylor has been discrimatory

as well because I shot down all his advances and also reported

Taylor to H.R Manager Erin Erwin about harassment and filed

many grievances on Larry Taylor also contacted the EEOC about


sexual harassment since 2019-2020' Larry Taylor has

discriminated on me by paying the males more than women. When

Taylor found out by Don Miller that I had ADA Accommodations he
 Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 15 of 22



quickly said, that higher management moved me. When I asked,


higher management about the move she said, that is false and

that I should put in a grievance on Larry every time he harasses

me. But no one has disciplined Larry for his actions. Larry and Don

Miller needs to be held accountable. Larry has showed me

company cards American Express Card" Saying if I sleep with him

he can buy me anything I want.etc. Union local728 has shown no

compassion in this matter. Union has not explained my rights to

appeal against all disciplinary and grievances decisions that I

consider wrong and unfair. I haven't been given proper due

process UPS and Teamsters local 728 Matt Higdon and Mikel

McKenzie have breached its duty of fair representation. By not fair

Bargaining and making sure I get fair pay. Union has blocked my

Unemployment for 7 months, by not providing a reason for my

discharge. Teamsters has refused to process my grienaces

because I critized Union officials, Union have not enforced the

Contract Agreement with UPS,saying that the company denied all

of my grviences. Teamsters728 Matt Higdon and Mikel McKenzie

have been very rude towards me. On October 27, 2020 Matt
     Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 16 of 22




    Higdon President of local728, Matt told me that he will appreciate

    me if I never called local 728 again.Ive wrote into teamsters728

    and requested to appeal grievances but no respond I asked for the


    transcript for my grievance as well and was told that I will never

    get that after being told by Matt higdon to put all request in

    writing. Teamsters has showed me that they have no intentions on

   fair bargaining for me.


Respectfully,


Ms. Gross
                      Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 17 of 22
 EEOC Farm 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:     Saretta M. Gross                                                                From:    Atlanta District Office
        P.O. Box 942                                                                             100 Alabama Street, S.W.
        Mableton, GA 30126                                                                       Suite 4R30
                                                                                                 Atlanta , GA 30303



      D                      On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601.l(a))
 EEOC Charge No.                                 EEOC Representative                                                  Telephone No.

                                                 Deante Topps,
410-2021-02531                                   Investigator                                                         (404) 562-6971
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D           Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D           Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge
      (]]        The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
      D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge .

      D          Other (briefly state)

                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act , or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different. )

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpa due for any violations t              curred mor han 2 ears 3 ears
before you file suit may not be collectible.



                                                                                                              For    3/16/2021
Enclosures(s)                                                                                                               (Date Issued)


cc:

            TEAMSTERS LOCAL 728
            James D. Fagan, Esq., (for Respondent)
                      Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 18 of 22
EEOC Form 5 (11/09)
                                                                                                                               Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                             Charge Presented To:
                                                                                                                               No(s):
       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
              Statement and other information before completing this form.
                                                                                               □     FEPA
                                                                                               1K]   EEOC                      410-2020-07639
                                                                                                                                             and EEOC
                                                               State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                               Home Phone                    Year of Birth

MS. SARETTA M GROSS                                                                                      (470) 623-3324                     '19-1-8-
Street Address                                                          City, State and ZIP Code

P. 0. BOX 942, MABLETON,GA 30126

Named is the Employer, Labor Organ ization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                 No. Employees, Members              Phone No.

UPS SMART HUB                                                                                               501+                 (317) 532-3523
Street Address                                                          City, State and ZIP Code

3689-3699 SANDY CREEK ROAD, ATLANTA, GA 30331

Name                                                                                                 No . Employees, Members             Phone No.


Street Address                                                          City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                         DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                   Earliest             Latest
 [I] RACE □ COLOR                        □
                                                        □                   □                                 08-12-2020                08-18-202 0
                                               SEX             RELIGION             NATIONAL ORIGIN

   [I] RETALIATION □
                                               □                       □
                                         AGE         DISABILITY               GENETIC INFORMATION
              □        OTHER (Specify)                                                                                  □      CONTIN UING ACTION
THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
 I was hired by the above-named employer on November 26, 2018. My most recent position
 was Unload Tender II. I am a person with a disability. On August 12, 2020, Supervisor Larry
 Taylor gave me a warning letter. On August 14, 2020, while in HR, Don Miller began yelling
 and harassing me. Mike Welch told me I was being taken out of service however, Larry Taylor
 informed me I was discharged. On August 18, 2020, after filing several Union Grievances
 Mike Hill McKenzie and Matt Higon told me to return to work, however I did not feel
 comfortable doing so and was constructively discharged.

 Larry Taylor gave me a warning letter for calling in sick on August 11, 2020, and returning
 without a Doctors note. Mike Welch took me out of service because he stated, something
 happened on August 13, 2020. I refused to return to work because I was not paid for time
 worked, I was verbally and (previously) sexually harassed, as well as intimidated.

 I believe I have been discriminated against because of my disability, in violation of Title I of
I want this charge filed with both the EEOC and the State or local Agency,          NOTARY - When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with thei r procedures.                                                  I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAI AN


                                                                                    ~'                              -   -
                                                                                               D AND SWORN TO BEFORE ME THIS DATE
                                                                                    (month, day, year)
                        Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 19 of 22
EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Saretta M. Gross                                                               From :    Atlanta District Office
       P. 0. Box 942                                                                            100 Alabama Street, S.W.
       Mableton, GA 30126                                                                       Suite 4R30
                                                                                                Atlanta, GA 30303



      D                     On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601 .7(a))
EEOC Charge No .                                EEOC Representative                                                  Telephone No.

                                                Robyn Conley,
410-2020-07639                                  Investigator                                                         (404) 562-6856
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
      [KJ        The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
      D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D          Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                    On behalf of the Commission




                                                                                                                            1/7/2021
Enclosures(s)                                                                                                              (Date Mailed)
                                                                  Darrell E. Graham,
                                                                   District Director
cc:
           Kenard D. Smith
           Labor & Employment Paralegal
           UPS, INC.
           55 Glenlake Parkway, N.E.
           Atlanta, GA 30328
                      Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 20 of 22
EEOC Form 5 (11/09)
                                                                                                                              Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                             Charge Presented To:
                                                                                                                              No(s):
       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
              Statement and other information before completing this form .
                                                                                               □     FEPA
                                                                                               1K]   EEOC                      410-2021-02531
                                                                                                                                          and EEOC
                                                               State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                               Home Phone                 Year of Birth

MS. SARETTA M GROSS                                                                                    (470) 623-3324                   -1918
Street Address                                                         City, State and ZIP Code

P.O. BOX 942, MABLETON,GA 30126

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                 No. Employees, Members           Phone No.

TEAMSTERS LOCAL 728                                                                                       15 - 100              (404) 622-0521
Street Address                                                         City, State and ZIP Code

2540 LAKEWOOD AVE S.W., ATLANTA, GA 30315

Name                                                                                                 No. Employees. Members           Phone No.


Street Address                                                         City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                         DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                   Earliest             Latest
 [I] RACE □ COLOR                        □                                  □
                                                        □                                                     10-27-2020              01-29-2021
                                               SEX             RELIGION              NATIONAL ORIGIN

   [K] RETALIATION [ [ ]
                                               □                       □
                                         AGE         DISABILITY               GENETIC INFORMATION
              □        OTHER (Specify)                                                                              [ [ ] CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
 I. On August 14, 2020, I was discharged from UPS Smart Hub. On August 17, 2020, I asked
 Matt Hidgon, Union President, Local 728, for help filing a grievance. Mr. Hidgon gave me the
 information I needed to properly file a grievance. On October 27, 2020, I asked Mr. Hidgon
 about my backpay, the fair bargaining agreement, and if the union was representing me. Mr.
 Hidgon said, 'I would appreciate it if you do not contact local 728 anymore.' On January 28,
 2021, I requested a copy of the union bargaining agreement, the contract between the union
 and UPS Smart Hub, and transcripts of my grievances. I also asked about a letter of
 recommendation and severance pay. Mr. Hidgon told me to put my request in writing. On
 January 29, 2021, I put my request in writing. The Teamsters Local 728 has breached its
 duty of fair representation by not properly representing me.

 II. Mr. Hidgon told me he does not have a copy of my grievances and there was nothing in
 the collective agreement with UPS Hub Smart, which provides for severance pay or a
 recommendation letter. Mr. Hidgon told me UPS Smart Hub was ordered to pay me backpay.
I want this charge filed with both the EEOC and the State or local Agency,          NOTARY - When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures .                                                  I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.

                                                                                    ~ R E O~
                                                                                1


                                                                            ,?- ~ (month, day, year,
                                                                                               AND SWORN TO BEFORE ME THIS DATE
                        Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 21 of 22
  EEOC Form 5 (ll/09)
                                                                                                                        Agency(ies) Charge
                        CHARGE OF DISCRIMINATION                                           Charge Presented To :
                                                                                                                        No(s) :
        This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
               Statement and other information before completing this form .
                                                                                                □     FEPA
                                                                                                1K]   EEOC                410-2021-02531
                                                                                                                                         and EEOC
                                                                State or local Agency, if any
   I was not provided a copy of the contract between the union and UPS Smart Hub employer. I
   received a copy of the union bargaining agreement.

   Ill. I believe that I have been discriminated against based on my race (African American) , in
   violation of Title VII of Civil Rights Act of 1964, amended (Title VII), and my age (42), in
   violation of the Age Discrimination in Employment Act of 1967, as amended (ADEA), and
   retaliated against for engaging in protected activity, in violation of Title VII and the ADEA.




   I want th is charge filed with both the EEOC and the State or local Agency,      NOTARY - When necessary for State and Local Agency Requirements
   if any. I will advise the agencies if I change my address or phone number
   and I will cooperate fully with them in the processing of my charge in
1--ac_c_o_rd_a_n_                                 . - - - - - - - - - - - - - - - 1 I swear or affirm that I have read the abov e cha rge and t hat it
               ce_w_it_h_th_e_ir_p_r_oc_e_d_u_re_s_
   I declare under penalty of perjury that the above is true and correct.           is true to the best of my know ledge, information and belief.
                                                                                    SIGN      E OF C MPLAINANT
                      Case 1:21-cv-01247-TCB-JSA Document 1 Filed 03/25/21 Page 22 of 22
EEOC Form 5 (11/09)
                                                                                                                       Agency{ies) Charge
                      CHARGE OF DISCRIMINATION                                            Charge Presented To:
                                                                                                                       No{s) :
      This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
             Statement and other information before completing this form.
                                                                                              □     FEPA
                                                                                              1K]   EEOC                410-2020-07639
                                                                                                                                       and EEOC
                                                              State or local Agency, if any
 the Americans with Disabilities Act of 1990, as amended. My age (42), in violation of the Age
 Discrimination in Employment Act of 1967, as amended. My sex (female), race (African
 American), and in retaliation for opposing unlawful employment acts, in violation of Title VII
 of the Civil Rights Act of 1964, as amended.




I want this charge filed with both the EEOC and the State or local Agency,         NOTARY - When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                  I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.             is true to the best of my knowledge, information and belief.


                                                                                   s~~
                                                                                   SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                   (month, day, year)
